Dismissed and Opinion Filed March 11, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00159-CV

                           IN RE JAMES LARAY ROWE, Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. JD-35928-W

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Whitehill
                                  Opinion by Justice Whitehill
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to rule on his petition for writ of habeas corpus brought under the TEX. FAM. CODE ANN. §

56.01(o). By order dated February 10, 2015 we abated this case pursuant to rule 7.2(b) of the

Texas Rules of Civil Procedure to allow the successor judge to determine whether to take the

action requested by relator. By letter received March 9, 2015, the successor judge provided a

copy of the predecessor judge’s November 6, 2014 order denying relator’s application for writ of

habeas corpus. Because the trial court has ruled on the application for writ of habeas corpus,

which is the relief relator seeks by his petition for writ of mandamus, a justiciable controversy

does not exist. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding) (“A case becomes moot if a controversy ceases to exist between the parties at any

stage of the legal proceedings.”); State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)

(orig. proceeding) (stating that for controversy to be justiciable, there must be a real controversy
between the parties that will be actually resolved by the judicial relief sought); Dow Chem. Co. v.

Garcia, 909 S.W.2d 503, 505 (Tex. 1995) (orig. proceeding) (court will not issue mandamus if it

would be useless or unavailing). We DISMISS the petition for writ of mandamus.




150159F.P05                                          /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE




                                               –2–